NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            EDDY JEAN PHILIPPEAUX,
                Claimant-Appellant

                           v.

    ROBERT A. MCDONALD, SECRETARY OF
           VETERANS AFFAIRS,
              Respondent-Appellee
            ______________________

                      2015-7066
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 14-4298, Judge Lawrence B.
Hagel.
               ______________________

               Decided: August 11, 2015
                ______________________

   EDDY JEAN PHILIPPEAUX, Los Angeles, CA, pro se.

    TANYA KOENIG, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for respondent-appellee. Also represented by
BENJAMIN C. MIZER, ROBERT E. KIRSCHMAN, JR., MARTIN
F. HOCKEY, JR.; DAVID J. BARRANS, LARA EILHARDT, Office
of General Counsel, United States Department of Veter-
ans Affairs, Washington, DC.
2                                PHILIPPEAUX   v. MCDONALD



                 ______________________

    Before CHEN, LINN, and HUGHES, Circuit Judges.
PER CURIAM.
    The United States Court of Appeals for Veterans
Claims denied Mr. Philippeaux’s petition for a writ of
mandamus, finding that the Department of Veterans
Affairs had already provided the relief he requested.
Because we lack jurisdiction to review the Veterans
Court’s application of mandamus law to the facts of this
case, we must dismiss Mr. Philippeaux’s appeal.
                            I
    Mr. Philippeaux served in the Navy from 1972 to
1980, and in the Air Force from 1984 to 1985. This appeal
concerns his claims for veterans benefits based on a
psychiatric disorder, a stomach disorder, and a traumatic
brain injury.
     In February 1996, Mr. Philippeaux filed a claim for
service connection for a psychiatric and a stomach disor-
der. A year later, the Department of Veterans Affairs
(VA) denied these claims. In July 2008, Mr. Philippeaux
filed a new claim for similar disorders. After considering
additional medical evidence, the VA granted service
connection for a psychiatric disorder at a 100 percent
rating, effective July 1, 2008. The VA deferred ruling on
entitlement to compensation for a stomach disorder,
explaining that it was awaiting further clinical records.
    Mr. Philippeaux later requested an earlier effective
date for his psychiatric disorder. In a November 2014
Statement of the Case, the VA denied his request, con-
cluding that the evidence did not support an earlier
effective date.
    Mr. Philippeaux filed a separate benefits claim for a
traumatic brain injury. In 2011, the VA denied the claim,
PHILIPPEAUX   v. MCDONALD                               3



but allowed Mr. Philippeaux to seek further medical
examination. Mr. Philippeaux filed an appeal to the
Board of Veterans’ Appeals in June 2011.
    On December 15, 2014, Mr. Philippeaux filed a peti-
tion for a writ of mandamus in the Veterans Court. He
asked the Veterans Court to order the Secretary of Veter-
ans Affairs to (1) vacate the November 2014 Statement of
the Case issued on his psychiatric disorder claim because
he did not receive the hearing he requested; (2) issue a
Statement of the Case on his stomach disorder claim in
response to his October 2014 Notice of Disagreement; and
(3) certify his 2011 appeal to the Board concerning his
traumatic brain injury claim.
    While the mandamus petition was pending, the VA
held the requested hearing on the effective date of
Mr. Philippeaux’s psychiatric disorder, after which the VA
again denied an earlier effective date. The VA also issued
a 10 percent rating for Mr. Philippeaux’s stomach disor-
der. Finally, the VA scheduled a medical examination to
develop the record on Mr. Philippeaux’s traumatic brain
injury claim, which he failed to attend. The VA reported
that once the examination was held and the record devel-
oped, Mr. Philippeaux would be free to appeal the VA’s
decision. 1
    The Veterans Court denied Mr. Philippeaux’s man-
damus petition, finding that Mr. Philippeaux had received
the relief he requested. The Veterans Court also found
that any further disagreement with the VA’s decision may
be addressed in the normal appeals process.




   1   In March 2015, after the Veterans Court denied
the mandamus petition, the Board issued a Supplemental
Statement of the Case denying service connection for Mr.
Philippeaux’s traumatic brain injury.
4                                  PHILIPPEAUX   v. MCDONALD



                             II
     Our jurisdiction over appeals from the Veterans Court
is limited by statute. See 38 U.S.C. § 7292(d). We may
review questions of law, but absent a constitutional issue,
“we may not review challenges to factual determinations
or challenges to a law or regulation as applied to the facts
of a particular case.” Harris v. Shinseki, 704 F.3d 946,
948 (Fed. Cir. 2013) (citing 38 U.S.C. § 7292(d)).
    The Veterans Court has authority to issue a writ of
mandamus if (1) the petitioner lacks an alternative means
to attain the desired relief; (2) the petitioner demon-
strates a clear and indisputable right to the writ; and (3)
the court is convinced that issuance of the writ is war-
ranted. 28 U.S.C. § 1651(a); Cheney v. U.S. Dist. Ct. for
D.C., 542 U.S. 367, 380–81 (2004).
    Mr. Philippeaux does not argue that the Veterans
Court misinterpreted this legal standard, or any other
statute or regulation. Rather, Mr. Philippeaux contends
that the Veterans Court should not have dismissed his
petition because the VA did not grant his pending claims
or certify an appeal, and because the VA relied on im-
proper medical records in previous decisions. We do not
have jurisdiction to review these challenges to the Veter-
ans Court’s factual determination that the VA granted the
requested relief, or the application of the appropriate
legal standard to find that mandamus was not warranted.
And Mr. Philippeaux’s attempt to label his arguments as
violations of his due process rights is insufficient to raise
a constitutional question suitable for review. See Helfer v.
West, 174 F.3d 1332, 1335 (Fed. Cir. 1999) (“To the extent
that [the appellant] has simply put a ‘due process’ label on
his contention that he should have prevailed on his
[claim], his claim is constitutional in name only.”).
PHILIPPEAUX   v. MCDONALD                                 5



     We have considered Mr. Philippeaux’s remaining ar-
guments and conclude that they are without merit. 2
Accordingly, we dismiss Mr. Philippeaux’s appeal for lack
of jurisdiction.
                       DISMISSED
   No costs.




   2    We have reviewed Mr. Philippeaux’s submissions
of supplemental information. We have also considered
Mr. Philippeaux’s “supplemental complaint” seeking
additional relief (treated as a motion) and his motion for a
show-cause order, and find them without merit. We
therefore deny both motions.